EXHIBIT 16.1 TO FORM 8-K March 26, 2012 Office of the Chief Accountant PCAOB Letter File Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-6561 Ladies and Gentlemen: We have read Item 4 of Form 8-K dated March 26, 2012 of Trinity Capital Corporation and are in agreement with the statements contained therein, except for the first sentence in the first paragraph of 4(a) and all of 4(b), for which we have no basis to agree or disagree with the statements of the registrant contained therein. Respectfully, /s/ Moss Adams LLP
